DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 20, 2021.  Claims 1-20 are pending.  Claims 1, 7 and 13 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2 of the claim, “featue” should be replaced with - - feature - -.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5, 7-11 and 13-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 7, 9 and 13 of co-pending Application No. 16/174,278 (now U.S. Patent No. 10,921,825).  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step would be within the level of one of ordinary skill in the art. 
It is well settled that the omission of a system controller configured to determine a fixed local frame (LCF)”, and the AFF includes a coordinate system originating at asset feature and a fixed local reference, the system controller perform the same function. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art. 

Present application 17/153,511
Co-pending Application 16/174,278 
now U.S. Patent No.  10,921,825
Claim 1:


a system controller configured to determine a fixed local frame (LCF), wherein the LCF includes a coordinate system originating at a fixed location in three-dimensional space; 






the system controller configured to determine an AV positional pose, which identifies an AV position in three-dimensional space and an AV orientation in three- dimensional space; 



the system controller configured to determine the AV positional pose within the LCF coordinate system; 






an asset moving within three-dimensional space, wherein the asset includes an asset feature; 




an environmental sensor configured to detect the asset feature; 


the system controller configured to identify an asset feature frame (AFF), wherein the AFF includes a coordinate system originating at the asset feature; 



a localization module associated with the system controller, wherein the localization module is configured to determine the AV positional pose in the coordinate system of the AFF; 



the system controller further configured to dynamically transform the AV positional pose from the LCF coordinate system to the coordinate system of the AFF; and 



wherein the system controller generates a motion control command based on the AV positional pose in the coordinate system of the AFF.
Claim 1:


the system controller configured to determine a relative body frame of reference (RBF) that is associated with the AV positional pose, wherein the RBF includes a coordinate system originating at the AV position and describing the AV orientation; wherein the AFF includes a coordinate system originating at the asset feature and a fixed local reference (LCF);


a system controller configured to determine an AV positional pose, which identifies the location of the AV, wherein the location of the AV includes an AV position and an AV orientation in three-dimensional space;


wherein the localization module is configured to determine the AV positional pose in the coordinate system of the AFF; wherein the AFF includes a coordinate system originating at the asset feature and a fixed local reference (LCF)



wherein the location of the AV includes an AV position and an AV orientation in three-dimensional space; an asset feature in the AV environment.


an environmental sensor configured to detect an asset feature in the AV environment;


the system controller configured to identify at least one asset feature frame (AFF), wherein the AFF includes a coordinate system originating at the asset feature and a fixed local reference (LCF)


a localization module associated with the system controller, wherein the localization module is configured to determine the AV positional pose in the coordinate system of the AFF;



the system controller further configured to transform the AV positional pose from the RBF coordinate system to the coordinate system of the AFF; and



wherein the system controller generates a motion control command based on the AV positional pose in the coordinate system of the AFF.  

Claim 2, 

a trajectory in a flight plan wherein the coordinates for the trajectory are expressed within at least one of the LCF and the AFF.

Claim 2, 

a trajectory in a flight plan wherein the coordinates for the trajectory are expressed with the RBF and the AFF
 
Claim 3,

wherein the asset feature includes a planar feature.
 
Claim 3,

wherein the AFF includes a planar feature.
Claim 4,

wherein the asset feature includes a linear feature. 

Claim 4, 

wherein the AFF includes a linear feature.

Claim 5, 

a wherein the asset feature includes a point featue.
Claim 5, 

wherein the AFF includes a point feature.  
Claim 15,

wherein the AV positional pose is determined by the environmental sensor, which is associated with the perceptive navigation system.

Claim 13, 

wherein the AV positional pose is determined by the environmental sensor, which is associated with the perceptive navigation system.
Claim 16,
 
wherein the environmental sensor is selected from at least one of a camera, a navigation sensor, an inspection sensor, an asset perception sensor, a traffic sensor, a Light Detecting and Ranging sensor, a sonar sensor, a stereo camera, an infrared range sensor, an ultrasonic range sensor, a laser sensor and a RADAR sensor.

Claim 14, 

wherein the environmental sensor is selected from at least one of a camera, a navigation sensor, an inspection sensor, an asset perception sensor, a traffic sensor, a Light Detecting and Ranging sensor, a sonar sensor, a stereo camera, an infrared range sensor, an ultrasonic range sensor, a laser sensor and a RADAR sensor.

Claim 17,

comprising a system controller disposed on the autonomous vehicle, wherein the system controller includes the FCU subsystem and the perceptive navigation subsystem.
Claim 15,

a system controller disposed on the autonomous vehicle, in which the system controller includes the FCU subsystem and the perceptive navigation system.


Claims 7-11, 13, 14, 18 and 19 are rejected on the same basis as claims 1-5 above.

Allowable Subject Matter
Claims 6, 12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661